                                1
                                    WEIL, GOTSHAL & MANGES LLP
                                2   Stephen Karotkin (pro hac vice)
                                    (stephen.karotkin@weil.com)
                                3   Ray C. Schrock, P.C. (pro hac vice)
                                    (ray.schrock@weil.com)
                                4   Jessica Liou (pro hac vice)
                                    (jessica.liou@weil.com)
                                5   Matthew Goren (pro hac vice)
                                    (matthew.goren@weil.com)
                                6   New York, NY 10153-0119
                                    Tel: (212) 310-8000
                                7   Fax: (212) 310-8007

                                8
                                    KELLER & BENVENUTTI LLP
                                9   Tobias S. Keller (#151445)
                                    (tkeller@kellerbenvenutti.com)
                               10   Jane Kim (#298192)
                                    (jkim@kellerbenvenutti.com)
                               11   650 California Street, Suite 1900
                                    San Francisco, CA 94108
                               12   Tel: (415) 496-6723
                                    Fax: (415) 636-9251
Weil, Gotshal & Manges LLP




                               13
 New York, NY 10153-0119




                                    Attorneys for Debtors and
                               14   Debtors in Possession
      767 Fifth Avenue




                               15

                               16                           UNITED STATES BANKRUPTCY COURT

                               17                           NORTHERN DISTRICT OF CALIFORNIA

                               18                                   SAN FRANCISCO DIVISION

                               19
                                    In re:                                            Case No. 19-30088 (DM)
                               20                                                     Chapter 11
                                    PG&E CORPORATION,                                 (Lead Case)
                               21
                                              - and -                                 (Jointly Administered)
                               22
                                    PACIFIC GAS AND ELECTRIC                          NOTICE OF AGENDA FOR
                               23   COMPANY,                                          JANUARY 14, 2020, 10:00 A.M.
                                                                                      OMNIBUS HEARING
                               24                               Debtors.
                               25                                                     Date: January 14, 2020
                                     Affects PG&E Corporation
                                     Affects Pacific Gas and Electric Company        Time: 10:00 a.m. (Pacific Time)
                               26   Affects both Debtors                            Place: United States Bankruptcy Court
                                    * All papers shall be filed in the lead case,            Courtroom 17, 16th Floor
                               27   No. 19-30088 (DM)                                        San Francisco, CA 94102
                               28


                             Case: 19-30088     Doc# 5354       Filed: 01/13/20     Entered: 01/13/20 12:01:36    Page 1 of
                                                                             7
                                1                              PROPOSED AGENDA FOR
                                                        JANUARY 14, 2020, 10:00 A.M. (PACIFIC TIME)
                                2                                 OMNIBUS HEARING
                                3   I:     MATTERS SCHEDULED TO BE HEARD IN MAIN CASE: No. 19-30088 (DM)
                                4   CONTESTED MATTER GOING FORWARD
                                5         1.       Make-Whole Premiums Brief: Debtors’ Brief Regarding Utility Funded Debt
                                    Claims’ Entitlement to Make-Whole Premiums and Joinder of PG&E Shareholders [Dkt. 4896].
                                6
                                                  Response Deadline: December 20, 2019, at 4:00 p.m. (Pacific Time).
                                7
                                                  Responses Filed:
                                8
                                                  A.     Consolidated Opening Brief of Certain Creditor Groups and
                                9                        Representatives Regarding the Entitlement of Holders of Utility Funded
                                                         Debt Claims to Optional Early Redemption, Make-Whole, or Similar
                               10                        Amounts in a Solvent Debtor Case [Dkt. 4902].
                               11                 B.     Declaration of Andrew I. Silfen in Support of Consolidated Opening Brief
                                                         of Certain Creditor Groups and Representatives Regarding the Entitlement
                               12                        of Holders of Utility Funded Debt Claims to Optional Early Redemption,
                                                         Make-Whole, or Similar Amounts in a Solvent Debtor Case [Dkt. 4903].
Weil, Gotshal & Manges LLP




                               13
 New York, NY 10153-0119




                                                  C.     Consolidated Opposition Brief of Certain Creditor Groups and
      767 Fifth Avenue




                               14                        Representatives Regarding the Entitlement of Holders of Utility Funded
                                                         Debt Claims to Optional Early Redemption, Make-Whole, or Similar
                               15                        Amounts in a Solvent Debtor Case [Dkt. 5189].
                               16                 Related Documents:
                               17                 D.     Declaration of Theodore E. Tsekerides, Esq. in Support of Debtors’
                                                         Moving Brief Regarding Utility Funded Debt Claims’ Entitlement to
                               18                        Make-Whole Premiums [Dkt. 4898].
                               19                 E.     Debtors’ Opposition to the Consolidated Opening Brief of Certain
                                                         Creditor Groups and Representatives Regarding the Entitlement of
                               20                        Holders of Utility Funded Debt Claims to Optional Early Redemption,
                                                         Make-Whole, or Similar Amounts in a Solvent Debtor Case; Joinder of
                               21                        PG&E Shareholders [Dkt. 5190].
                               22                 Status: This matter is going forward on a contested basis.
                               23   STATUS CONFERENCE
                               24          2.     Notice of Filing of Joint Chapter 11 Plan: Notice of Filing of Debtors’ and
                                    Shareholder Proponents’ Joint Chapter 11 Plan of Reorganization Dated December 12, 2019
                               25   [Dkt. 5102].
                               26                 A.     Joint Chapter 11 Plan of Reorganization of Official Committee of Tort
                                                         Claimants and Ad Hoc Committee of Senior Unsecured Noteholders
                               27                        [Dkt. 4257].
                               28


                             Case: 19-30088    Doc# 5354      Filed: 01/13/20    Entered: 01/13/20 12:01:36     Page 2 of
                                                                           7
                                1                 B.     Debtors’ and Shareholder Proponents’ Joint Chapter 11 Plan of
                                                         Reorganization Dated December 12, 2019 [Dkt. 5101].
                                2
                                                  C.     Statement of the United States of America in Response to the Court’s
                                3                        Memorandum Regarding Confirmation Issues [Dkt. 5087].
                                4                 D.     Statement of the California State Agencies in Response to the Court’s
                                                         Memorandum Regarding Confirmation Issues [Dkt. 5104].
                                5
                                                  E.     Stipulation Amending Order Establishing Preconfirmation Briefing and
                                6                        Hearing Schedule for Certain Legal Issues [Dkt. 5254].
                                7                 Related Order:
                                8                 F.     Order Approving Stipulation Amending Order Establishing
                                                         Preconfirmation Briefing and Hearing Schedule for Certain Legal Issues
                                9                        [Dkt. 5312].
                               10                 Status: The status conference was continued to January 14, 2020 by
                                                  December 17, 2019 Docket Text Order.
                               11
                                    RESOLVED AND CONTINUED MATTERS
                               12
                                           3.     Motion to Permit Contract Termination: Notice of Motion and Motion of
Weil, Gotshal & Manges LLP




                               13   Henrietta D Energy Storage LLC for Entry of an Order Modifying the Automatic Stay to Permit
 New York, NY 10153-0119




                                    Contract Termination [Dkt. 4850].
      767 Fifth Avenue




                               14
                                                  Response Deadline: December 12, 2019, at 4:00 p.m. (Pacific Time).
                               15
                                                  Responses Filed: No responses were filed.
                               16
                                                  Related Documents:
                               17
                                                  A.     Relief from Stay Cover Sheet [Dkt. 4851].
                               18
                                                  B.     Declaration of Christopher Streeter in Support of Motion of Henrietta D
                               19                        Energy Storage, LLC for Entry of an Order Modifying the Automatic Stay
                                                         to Permit Contract Termination [Dkt. 4852].
                               20
                                                  C.     Corrected Stipulation Between Debtor Pacific Gas and Electric Company
                               21                        and Henrietta D Energy Storage LLC for Limited Relief from the
                                                         Automatic Stay [Dkt. 5341].
                               22
                                                  Related Order:
                               23
                                                  D.     Order Approving Corrected Stipulation Between Debtor Pacific Gas and
                               24                        Electric Company and Henrietta D Energy Storage LLC for Limited Relief
                                                         from the Automatic Stay [Dkt. 5349].
                               25
                                                  Status: This matter has been resolved by stipulation [Dkt. 5341] and order
                               26                 [Dkt. 5349] and taken off calendar by January 10, 2020 Docket Text Order.
                               27

                               28


                             Case: 19-30088    Doc# 5354      Filed: 01/13/20   Entered: 01/13/20 12:01:36       Page 3 of
                                                                           7
                                1          4.     Debtor’s Application for McKinsey & Company, Inc.: Application of Debtors
                                    Pursuant to U.S.C. §§ 363(b) and 105(a) for Authority to Enter Into, Perform Under and Make
                                2   Payments Under Certain Consulting Contracts with McKinsey & Company, Inc. United States
                                    [Dkt. 3919].
                                3
                                                  Response Deadline: February 19, 2020, at 4:00 p.m. (Pacific Time).
                                4
                                                  Responses Filed:
                                5
                                                  F.     Statement of Jay Alix [Dkt. 4426].
                                6
                                                  G.     Conditional Consent of the Official Committee of Tort Claimants to
                                7                        Application of Debtors Pursuant to 11 U.S.C. §§ 363(b) and 105(a) for
                                                         Authority to Enter Into, Perform Under and Make Payments Under
                                8                        Certain Consulting Contracts with McKinsey & Company, Inc. United
                                                         States [Dkt. No. 3919] [Dkt. 5308].
                                9
                                                  Status: This matter has been continued to February 26, 2020 by Dkt. 5293.
                               10
                                            5.     Exit Financing Motion: Debtors’ Motion for Entry of Orders (I) Approving
                               11   Terms of, and Debtors’ Entry Into and Performance Under, Exit Financing Commitment Letters
                                    and (II) Authorizing Incurrence, Payment and Allowance of Related Feed and/or Premiums,
                               12   Indemnities, Costs and Expenses as Administrative Expense Claims [Dkt. 4446].
Weil, Gotshal & Manges LLP




                               13                 Response Deadline: January 14, 2020, at 4:00 p.m. (Pacific Time).
 New York, NY 10153-0119
      767 Fifth Avenue




                               14                 Responses Filed:
                               15                 A.     Letter from the Official Committee of Unsecured Creditors to the
                                                         Honorable Dennis Montali Regarding Exit Financing Discovery
                               16                        [Dkt. 4562].
                               17                 B.     Letter from the Ad Hoc Committee of Senior Unsecured Noteholders to
                                                         the Honorable Dennis Montali in Regards to November 4, 2019 Letter
                               18                        from Creditors’ Committee [Dkt. 4566].
                               19                 C.     Letter from the Official Committee of Tort Claimants to the Honorable
                                                         Dennis Montali Regarding Exit Financing Discovery [Dkt. 4575].
                               20
                                                  D.     Letter from the Debtors to the Honorable Dennis Montali in Response to
                               21                        Letters Filed by Requesting Parties [Dkt. 4577].
                               22                 E.     Letter Regarding Continuance of the December 17, 2019 Hearing on the
                                                         Debtors’ Motion for Entry of Orders (I) Approving Terms of, and
                               23                        Debtors’ Entry Into and Performance Under, Exit Financing Commitment
                                                         Letters and (II) Authorizing Incurrence, Payment, and Allowance of
                               24                        Related Fees and/or Premiums, Indemnities, Costs and Expenses as
                                                         Administrative Expense Claims (the Motion) and Extension of Time to
                               25                        Respond to that Motion [Dkt. 4968].
                               26                 F.     Letter Joining the Official Committee of Unsecured Creditors Request for
                                                         a Continuance of the December 17, 2019 Hearing on the Debtors’ Motion
                               27                        for Entry of Orders (I) Approving Terms of, and Debtors’ Entry Into and
                                                         Performance Under, Exit Financing Commitment Letters and (II)
                               28


                             Case: 19-30088    Doc# 5354      Filed: 01/13/20    Entered: 01/13/20 12:01:36      Page 4 of
                                                                           7
                                1                        Authorizing Incurrence, Payment, and Allowance of Related Fees and/or
                                                         Premiums, Indemnities, Costs and Expenses as Administrative Expense
                                2                        Claims (the Motion) and Extension of Time to Respond to that Motion
                                                         [Dkt. 4970].
                                3
                                                  G.     Letter Brief of the TCC to the Honorable Dennis Montali [Dkt. 4971].
                                4
                                                  Related Documents:
                                5
                                                  H.     Declaration of Kenneth S. Ziman in Support of Debtors’ Motion for Entry
                                6                        of Orders (I) Approving Terms of, and Debtors’ Entry into and
                                                         Performance Under, Exit Financing Commitment Letters and (II)
                                7                        Authorizing Incurrence, Payment and Allowance of Related Fees and/or
                                                         Premiums, Indemnities, Costs and Expenses as Administrative Expense
                                8                        Claims [Dkt. 4447].
                                9                 I.     Debtors’ Amended Motion for Entry of Orders (I) Approving Terms of,
                                                         and Debtors’ Entry Into and Performance Under, Equity Backstop
                               10                        Commitment Letters, (II) Approving Terms of, and Debtors’ Entry Into
                                                         and Performance Under, Debt Financing Commitment Letters and (III)
                               11                        Authorizing Incurrence, Payment and Allowance of Related Fees and/or
                                                         Premiums, Indemnities, Costs and Expenses as Administrative Expense
                               12                        Claims [Dkt. 5267].
Weil, Gotshal & Manges LLP




                               13                 J.     Declaration of Kenneth S. Ziman in Support of Debtors’ Amended Motion
 New York, NY 10153-0119




                                                         for Entry of Orders (I) Approving Terms of, and Debtors’ Entry Into and
      767 Fifth Avenue




                               14                        Performance Under, Equity Backstop Commitment Letters, (II) Approving
                                                         Terms of, and Debtors’ Entry Into and Performance Under, Debt
                               15                        Financing Commitment Letters and (III) Authorizing Incurrence, Payment
                                                         and Allowance of Related Fees and/or Premiums, Indemnities, Costs and
                               16                        Expenses as Administrative Expense Claims [Dkt. 5268].
                               17                 Status: This matter has been continued to January 29, 2020 by agreement of the
                                                  parties.
                               18
                                           6.      Subrogation Claims Impairment Issue Brief: Debtors’ and Ad Hoc
                               19   Subrogation Group’s Joint Brief in Support of the Subrogation Wildfire Claims as Impaired
                                    Classes for All Purposes Under the Debtors’ Joint Chapter 11 Plan or Reorganization
                               20   [Dkt. 4886].
                               21                 Response Deadline: January 10, 2020, at 4:00 p.m. (Pacific Time).
                               22                 Responses Filed:
                               23                 A.     Reservation of Rights of the Ad Hoc Committee of Senior Unsecured
                                                         Noteholders with Respect to Subrogation Claims Impairment Issue
                               24                        [Dkt. 4893].
                               25                 B.     Statement and Reservation of Rights of the Official Committee of
                                                         Unsecured Creditors Regarding Subrogation Claim Impairment Issue
                               26                        [Dkt. 4897].
                               27                 C.      Stipulation Amending Order Establishing Preconfirmation Briefing and
                                                          Hearing Schedule for Certain Legal Issues [Dkt. 5254].
                               28


                             Case: 19-30088     Doc# 5354     Filed: 01/13/20    Entered: 01/13/20 12:01:36      Page 5 of
                                                                           7
                                1                 Related Order:
                                2                 D.     Order Approving Stipulation Amending Order Establishing
                                                         Preconfirmation Briefing and Hearing Schedule for Certain Legal Issues
                                3                        [Dkt. 5312].
                                4                 Status: This matter has been continued to January 29, 2020 by stipulation [Dkt.
                                                  5254] and taken off calendar by Order [Dkt. 5312].
                                5
                                          7.     Class Proof of Claim Motion: Securities Lead Plaintiff’s Motion to Apply
                                6   Bankruptcy Rule 7023 to Class Proof of Claim [Dkt. 5042].
                                7                 Response Deadline: January 14, 2020, at 4:00 p.m. (Pacific Time).
                                8                 Responses Filed:
                                9                 A.     Stipulation Regarding Scheduling with Respect to Securities Lead
                                                         Plaintiff’s Motion to Apply Bankruptcy Rule 7023 to Class Proof of Claim
                               10                        [ECF No. 5042] [Dkt. 5198].
                               11                 Related Order:
                               12                 B.     Order Approving Stipulation Regarding Scheduling with Respect to
                                                         Securities Lead Plaintiff’s Motion to Apply Bankruptcy Rule 7023 to
Weil, Gotshal & Manges LLP




                               13                        Class Proof of Claim [ECF No. 5042] [Dkt. 5211].
 New York, NY 10153-0119
      767 Fifth Avenue




                               14                 Status: This matter has been continued to January 29, 2020 by stipulation [Dkt.
                                                  5198] and taken off calendar by Order [Dkt. 5211].
                               15
                                           8.     FEMA Claims Objection: Omnibus Objection of the Official Committee of Tort
                               16   Claimants (Substantive) to No Liability Claims Filed by the Department of Homeland
                                    Security/Federal Emergency Management Agency (Claim Nos. 59692, 59734 & 59783) [Dkt.
                               17   4943].
                               18                 Response Deadline: January 28, 2020, at 4:00 p.m. (Pacific Time).
                               19                 Responses Filed:
                               20                 A.     Letter to Court from Sharon Zimmerman [Dkt. 5164].
                               21                 B.     Letter to Court from Jerry Gladstone [Dkt. 5213].
                               22                 C.     Letter to Court from Brenda S. Wright [Dkt. 5298].
                               23                 Related Documents:
                               24                 D.     Declaration of Eric Goodman in Support of Omnibus Objection of the
                                                         Official Committee of Tort Claimants (Substantive) to No Liability
                               25                        Claims Filed by the Department of Homeland Security/Federal Emergency
                                                         Management Agency (Claim Nos. 59692, 59734 & 59783) [Dkt. 4943-2].
                               26
                                                  E.     FEMA Claims [Dkt. 4943-5].
                               27

                               28


                             Case: 19-30088    Doc# 5354      Filed: 01/13/20    Entered: 01/13/20 12:01:36      Page 6 of
                                                                           7
                                1                  F.     Supplement to Omnibus Objection of the Official Committee of Tort
                                                          Claimants (Substantive) to No Liability Claims Filed by the Department of
                                2                         Homeland Security/Federal Emergency Management Agency (Claim Nos.
                                                          59692, 59734 & 59783) [Dkt. 5319].
                                3
                                                   Status: This matter has been continued to February 11, 2020 by Dkt. 5136.
                                4
                                           9.      Cal OES Claims Objection: Omnibus Objection of the Official Committee of
                                5   Tort Claimants (Substantive) to Claims Filed by California Governor’s Office of Emergency
                                    Services [Dkt. 5096].
                                6
                                                   Response Deadline: January 28, 2020, at 4:00 p.m. (Pacific Time).
                                7
                                                   Responses Filed: No responses were filed.
                                8
                                                   Related Documents:
                                9
                                                   A.     CAL OES Claims [Dkt. 5096-3].
                               10
                                                   B.     Declaration of Eric Goodman in Support of Omnibus Objection of the
                               11                         Official Committee of Tort Claimants (Substantive) to No Liability
                                                          Claims Filed by the Department of Homeland Security/Federal emergency
                               12                         Management Agency (Claims Nos. 59692, 59734, & 59783) [Dkt. 4943-
                                                          2].
Weil, Gotshal & Manges LLP




                               13
 New York, NY 10153-0119




                                                   C.     Supplement to Omnibus Objection of the Official Committee of Tort
      767 Fifth Avenue




                               14                         Claimants (Substantive) to Claims Filed by California Governor’s Office
                                                          of Emergency Services (Claim Nos. 87748, 87754, & 87755) [Dkt. 5320].
                               15
                                                   Status: This matter has been continued to February 11, 2020 by Dkt. 5136.
                               16
                                            PLEASE TAKE NOTICE that copies of any pleadings filed with the Court and
                               17   referenced herein can be viewed and/or obtained: (i) by accessing the Court’s website at
                                    http://www.canb.uscourts.gov, (ii) by contacting the Office of the Clerk of the Court at 450
                               18   Golden Gate Avenue, San Francisco, CA 94102, or (iii) from the Debtors’ notice and claims
                                    agent, Prime Clerk LLC, at https://restructuring.primeclerk.com/pge or by calling (844) 339-
                               19   4217 (toll free) for U.S.-based parties; or +1 (929) 333-8977 for International parties or by e-
                                    mail at:pgeinfo@primeclerk.com. Note that a PACER password is needed to access documents
                               20   on the Bankruptcy Court’s website.
                               21   Dated: January 13, 2020                      WEIL, GOTSHAL & MANGES LLP
                                                                                 KELLER & BENVENUTTI LLP
                               22

                               23                                                By:      /s/ Dara L. Silveira
                                                                                          Dara L. Silveira
                               24
                                                                                 Attorneys for Debtors and Debtors in Possession
                               25

                               26

                               27

                               28


                             Case: 19-30088     Doc# 5354      Filed: 01/13/20    Entered: 01/13/20 12:01:36        Page 7 of
                                                                            7
